DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 21 are pending. 
Claim Objections
Claim 17 is objected to because of the following informalities:  The period at the end of the claim is missing. See MPEP 608.01(m) for the form of claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the claim recites the steps of “determining a value…” and “determining an anticipated specification current limit…”. It is unclear if these steps are achieved mentally or by a machine. Clarification and amendment are kindly requested.
Claims 13 – 16 are also rejected for depending on claim 12.

Allowable Subject Matter
Claims 1 – 11 and 17 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a comparator having a first input coupled to the first node and a second input coupled to the second node, the comparator configured to receive a reference voltage and to compare to the reference voltage a differential voltage between the first input and the second input; disable circuitry configured to open the switching device while a voltage is applied between the first node and the second node and the voltage is ramped until an output of the comparator transitions; and enable circuitry configured to close the switching device while a device current is applied through the switching device” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 11, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 17 (see minor objection above), the prior art of record does not teach claimed limitation: “with the open circuit, iteratively apply a respectively adjusted differential voltage between the first node and the second node until a responsive state change occurs in response to a corresponding respectively adjusted differential voltage; enable a resistance between the first node and the second node; with the resistance enabled between the first node and the second node, apply a resistance current through the resistance and measure a voltage across the resistance; determine a value of the resistance in response to the corresponding respectively adjusted differential voltage and the resistance current; and determine an anticipated specification current limit for the signal path of the integrated circuit in response to the corresponding respectively adjusted differential voltage and the determined resistance” in combination with all other claimed limitations of claim 17.
Regarding Claims 18 – 21
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13 – 16 would be allowable for depending on claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fick et al. (US 10,389,375 B1) teaches each of the plurality of local differential current circuits: is arranged along a shared signal path; is arranged in electrical communication with distinct pairs of summation nodes; the binary-weighted global reference source sources a plurality of binary-weighted signals along the shared signal path to each of the plurality of local differential current circuits (see claim 11).
Choi et al. (US 2018/0151099 A1) discloses a second switching TFT having gate, source and drain nodes, outputting a reference signal input through the drain node to the source node according to a second scan signal input through the gate node; a first switching TFT having gate, source and drain nodes, the drain node connected to the source node of the second switching TFT, and the first switching TFT forming a current path such that the reference signal input through the drain node is transmitted to the data line according to a first scan signal input through the gate node; and an integrated circuit (IC) unit sensing a voltage of a current transmitted to the data line through the first switching TFT and sensing a threshold voltage of the first switching TFT based on the sensed voltage (see claim 1).
Gupta et al. (US 2018/0059339 A1) suggests a second switching TFT having gate, source and drain nodes, outputting a reference signal input through the drain node to the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/12/2022